Exhibit 10.3

RESTRICTED STOCK PURCHASE AND RESTRICTION AGREEMENT




THIS RESTRICTED STOCK PURCHASE AND RESTRICTION AGREEMENT (the “Agreement”) is
made and entered into as of the 30th day of March, 2012 (the “Effective Date”)
by and between SIBLING ENTERTAINMENT GROUP HOLDINGS, INC., a Delaware
corporation (“SIBE”) and ATLANTA CAPITAL PARTNERS, LLC , a Georgia limited
liability company (“Purchaser”).




Agreement




For and in consideration of the premises, the mutual covenants contained herein,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree:




1. Definitions




The following capitalized terms are used in this Agreement with the meanings
thereafter ascribed.




“Conversion Date” means the date all of the outstanding Series Common Stock is
converted into Common Stock pursuant to Section 5 of the Certificate of
Designation of Powers, Preferences, and Rights of Series Common Stock of SIBE
filed with the Secretary of State of Texas December 31, 2010.




“Effective Date of Termination” means the effective date of Termination of
Employment as determined in good faith by the Board of Directors based upon the
facts and circumstances including the dates set forth in any notice of
termination provided by SIBE or Purchaser, and if no notice of termination is
given by SIBE or Purchaser, the date on which such Purchaser last performs the
duties or services of Purchaser’s employment or other relationship with SIBE, as
determined by the Board of Directors. The determination of the Board of
Directors is final, binding, and nonappealable.




“Holding Period” means a period of ninety (90) days that commences on the
Effective Date of Termination.




“Price” means the aggregate purchase price for all Restricted Subject Shares of
$1.00, regardless of the number of Restricted Subject Shares purchased.




“Restrictions Termination Date” means the first to occur of (a) the 3rd
anniversary of the Effective Date or (b) the Conversion Date.




“Termination of Employment” means the termination of the relationship between
Purchaser and SIBE (or its parents or subsidiaries) pursuant to which Purchaser
provides services to SIBE (or its parents or subsidiaries) as a consultant,
advisor, or any other capacity.




2. Purchase and Sale.




2.1. Purchase.




SIBE, with the approval of its Board of Directors, hereby issues, sells, and
delivers to Purchaser and Purchaser hereby purchases from SIBE 80,010 shares of
Series Common Stock of SIBE (the “Subject Shares”) for One Dollar ($1.00), upon
the terms and subject to the conditions set forth in this Agreement. Purchaser
represents to SIBE that Purchaser:




(a) is an “accredited investor” as such term is defined in Rule 501 of
Regulation D, promulgated under the Securities Act of 1933 and the information
concerning Purchaser on the Investor Questionnaire attached Exhibit A, is true
and correct in all material respects.











--------------------------------------------------------------------------------

(b) Purchaser acknowledges that Purchaser may obtain access via EDGAR to SIBE’s
SEC filings including its Form 10, and Form 10-K for the two most recent fiscal
years at www.sec.gov.

(c) The Subject Shares are being acquired for Purchaser's own account without
the participation of any other person, with the intent of holding the Subject
Shares for investment, without the intent of participating, directly or
indirectly, in a distribution of the Subject Shares, and not with a view to, or
for resale in connection with, any distribution of the Subject Shares.




(d) Purchaser has such knowledge and experience in financial, tax, and business
matters as to be capable of evaluating the merits and risks of, and bearing the
economic risks entailed by, an investment in SIBE and of protecting Purchaser’s
interests in connection with this transaction. Purchaser recognizes and
acknowledges that Purchaser’s investment in SIBE involves a high degree of risk.
Purchaser is able to bear the risk of a complete loss of Purchaser's investment
in the Subject Shares.




(e) Purchaser understands and agrees that the Subject Shares will be issued and
sold without registration under federal or applicable state law relating to the
registration of securities, in reliance on the exemptions from registration
under the Securities Act provided by Sections 3(b) and/or 4(2) thereof and the
rules and regulations promulgated thereunder and that the Subject Shares cannot
be offered for sale, sold, or transferred by Purchaser other than pursuant to:
(A) an effective registration under the Securities Act or in a transaction
otherwise in compliance with the Securities Act and (B) evidence satisfactory to
SIBE of compliance with the applicable securities laws of other jurisdictions.
SIBE shall be entitled to rely upon an opinion of counsel satisfactory to it
with respect to compliance with the above laws. Purchaser understands and agrees
that SIBE has no obligation to register the Subject Shares or to comply with any
exemption available for sale of the Subject Shares without registration.
 Certificates evidencing the Subject Shares shall contain a legend indicating
that the Subject Shares have not been registered 1933 Act or the securities laws
of any other jurisdiction and referring to the restrictions on transferability
and sale of the Subject Shares and any transfer agent of SIBE shall be
instructed to require compliance with the conditions of such legends.




(f) Purchaser has had the opportunity to ask questions of and receive answers
from SIBE and any person acting on its behalf, and to obtain all material
information reasonably available with respect to Purchaser and its affairs, and
has received satisfactory answers to all such questions and received all
documents and other information requested of Purchaser.




(g) Acceptance by Purchaser of the certificate representing the Subject Shares
shall constitute a confirmation by Purchaser that all agreements and
representations made herein are true and correct at such time. Purchaser has
full power and authority to execute, deliver, and perform this Agreement without
the consent or approval of any other person which has not been obtained on or
prior to the date hereof. This Agreement is the legal, binding, and valid
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms and shall inure to the benefit of SIBE, its successors and assigns.




3.  Restrictions.




3.1. Company’s Right to Repurchase Restricted Subject Shares.




(a) Upon Termination of Employment of Purchaser prior to the Restrictions
Termination Date, all Restricted Subject Shares shall be forfeited without any
further action by SIBE or Purchaser and cancelled on the stock transfer books of
SIBE, effective as of 5:00 p.m. eastern time on the Effective Date of
Termination. For purposes of this Agreement: “Restricted Subject Shares” as of
any particular date means the number of Subject Shares minus the number of
Unrestricted Subject Shares on such date; and “Unrestricted Subject Shares” as
of any particular date means the number of Subject Shares multiplied by the
applicable percentage from the table below for the applicable time, provided
however, that from and after the Conversion Date all Subject Shares shall be
Unrestricted Subject Shares.

Date

Percentage of Subject Shares which are Unrestricted Subject Shares

From the Effective Date until the day before the 1st anniversary of the
Effective Date ............................................

0%




From the 1st anniversary of the Effective Date until the day before the 2nd
anniversary of the Effective Date ...................

33.33%




From the 2nd anniversary of the Effective Date until the day before the 3rd
anniversary of the Effective Date .....................

66.67%




From and after the 3rd anniversary of the Effective Date ........

100.00%




(b) If SIBE elects to exercise its right to purchase Restricted Subject Shares
pursuant to this Section 3.1, SIBE shall give written notice of such election to
Purchaser (or the personal representative, executor, or administrator of
Purchaser, as the case may be). The closing of any purchase of Restricted
Subject Shares pursuant to Section 3.1 shall take place at the principal office
of SIBE not earlier than thirty (30), nor later than forty-five (45) days after
the date of SIBE’s written notice of its election to exercise its right to
purchase such Restricted Subject Shares.




(c) At the closing of any purchase of Restricted Subject Shares pursuant to
Section 3.1, Purchaser shall deliver all certificates representing the
Restricted Subject Shares to be purchased, properly endorsed for transfer, and
SIBE shall pay Purchaser the Price.




3.2. Transfer Restrictions.  Purchaser agrees that Restricted Subject Shares are
non-transferable prior to the Restrictions Termination Date. Purchaser agrees
that Purchaser shall not sell, assign, transfer, grant options to purchase, or
hypothecate Restricted Subject Shares at any time prior to the Restrictions
Termination Date.




3.3. Effect of Conversion.  The Common Stock issuable upon conversion of the
Subject Shares (the “Conversion Shares”) is not subject to the restrictions in
Sections 3.1and 3.2 of this Agreement, which automatically terminate on the
Conversion Date.




4. Miscellaneous.




4.1. SIBE Representations.  SIBE represents and warrants that: (a) this
Agreement and the issuance of the Subject Shares has been duly authorized by the
Board of Directors, (b) this Agreement constitutes a legal, valid, and binding
obligation of SIBE, enforceable against SIBE in accordance with its terms, (c)
the Subject Shares are fully paid and non-assessable, and free and clear of any
and all encumbrances and restrictions, other than restrictions on transfer
imposed by applicable securities laws and the restrictions imposed by the terms
of this Agreement; (d) SIBE shall fully cooperate in causing the restrictive
legends to be removed from the certificate(s) evidencing the Conversion Shares
to the extent permitted by Rule 144; and (e) SIBE shall not initiate any action
to cancel, reduce, stop transfer, or terminate the Subject Shares or the
Conversion Shares or interfere with the lawful disposition of the Subject Shares
or the Conversion Shares in accordance with Rule 144.




4.2. Legends.  Each certificate evidencing Subject Shares shall bear the
following legends:




On the face of the certificate:




“TRANSFER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS RESTRICTED IN
ACCORDANCE WITH CONDITIONS PRINTED ON THE REVERSE OF THIS CERTIFICATE.”











--------------------------------------------------------------------------------

On the reverse:

“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO, AND TRANSFERABLE ONLY
IN ACCORDANCE WITH, THAT CERTAIN STOCK RESTRICTION AGREEMENT, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER. NO TRANSFER OR PLEDGE OF THE
SHARES EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH, AND SUBJECT TO,
THE PROVISIONS OF SAID AGREEMENT.”

“SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE
PURCHASER FOR INVESTMENT PURPOSES ONLY AND NOT FOR RESALE, TRANSFER OR
DISTRIBUTION, HAVE BEEN ISSUED PURSUANT TO EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF APPLICABLE STATE AND FEDERAL SECURITIES LAWS, AND MAY NOT BE
OFFERED FOR SALE, SOLD OR TRANSFERRED OTHER THAN PURSUANT TO EFFECTIVE
REGISTRATION UNDER SUCH LAWS, OR IN TRANSACTIONS OTHERWISE IN COMPLIANCE WITH OR
EXEMPT FROM SUCH LAWS, AND UPON EVIDENCE SATISFACTORY TO THE ISSUER OF
COMPLIANCE WITH OR EXEMPTION FROM SUCH LAWS, AS TO WHICH THE ISSUER MAY RELY
UPON AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER.”




Purchaser agrees upon request to promptly surrender the certificates
representing Subject Shares to

SIBE so that SIBE may affix the foregoing legends thereto.




4.3. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of
Georgia, without regard to its conflicts of laws rules. The parties agree that
any appropriate state court sitting in Fulton County, Georgia or any Federal
Court sitting in the Northern District of Georgia (Atlanta Division)
(collectively, the “Permitted Courts”), shall have exclusive jurisdiction of any
case or controversy arising under or in connection with this Agreement and shall
be a proper forum in which to adjudicate such case or controversy, and each
party irrevocably: (f) consents to the jurisdiction of the Permitted Courts in
such actions, (g) agrees not to plead or claim that such litigation brought in
the Permitted Courts has been brought in an inconvenient forum, and (h) waives
the right to object, with respect to such suit, action, or proceeding, that such
court does not have jurisdiction over such party. In any suit, arbitration,
mediation, or other proceeding to enforce any right or remedy underthis
Agreement or to interpret any provision of this Agreement, the prevailing party
will be entitled torecover its costs, including reasonable attorneys’ fees, and
all costs and fees incurred on appeal or in abankruptcy or similar action.




4.4. No Employment Right.  This Agreement shall not be construed as giving
Purchaser the right to any continued employment, or other relationship, with
SIBE.




4.5. Successors.  This Agreement shall be binding upon and inure to the benefit
of the heirs, legal representatives,  successors, and permitted assigns of the
parties.




4.6. Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.




4.7. Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

4.8. Entire Agreement.  This Agreement expresses the entire understanding and
agreement of the parties with respect to the transactions contemplated herein
and the subject matter described herein.

4.9. Headings.  Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.








--------------------------------------------------------------------------------

4.10. Specific Performance.  In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and a temporary or permanent injunction without showing any actual
damage, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative.

4.11. Construction.  The language used in this Agreement, including the
documents, instruments, agreements, exhibits, schedules, and annexes hereto will
be deemed to be language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be implied against any party.

4.12. Amendment.  This Agreement may be amended, supplemented, and modified only
by a written instrument duly executed by the parties hereto.

4.13. Waiver.  The failure of any party hereto to require the performance of any
provisions of this Agreement shall in no manner affect the right to enforce the
same. No waiver by any party hereto of any provisions or of any breach of any
provisions of this Agreement shall be deemed or construed either as a further or
continuing waiver of any such provision or breach or as a waiver of any other
provision or breach of any other provision of this Agreement. No waiver of any
provision or any breach of any provision of this Agreement shall be valid or
binding on the parties hereto unless made in a writing signed by an authorized
representative of the party against whom the same is sought to be enforced.

4.14. Further Assurance.  Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto may reasonably request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

4.15. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

Sibling Group Entertainment Holdings, Inc.

By:/s/ Gerald F. Sullivan

Gerald F. Sullivan, Chairman

Atlanta Capital Partners, LLC.

By:/s/




Tax ID is 20-1361629507

 North Little Victoria Rd., Woodstock, GA 30189\






